Citation Nr: 0521435	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-35 252	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the April 1980 Board of Veterans' Appeals (Board) decision 
which denied a total rating based on individual 
unemployability (TDIU rating).

2.  Whether there was CUE in the September 1982 Board 
decision which upheld the April 1980 Board decision denying a 
TDIU rating.

3.  Whether there was CUE in a February 1999 Board decision, 
which denied an effective date prior to August 31, 1994, for 
a grant of a TDIU rating.


REPRESENTATION

Moving party represented by:  	Gordan P. Erspamer and R. Chad 
Hales, Attorneys at   Law, Morrison 
& Foerster, LLP


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1966.  This case comes before the Board by way of an 
October 2003 motion.  In this motion, the moving party 
alleged clear and unmistakable error in April 1980 and 
September 1982 Board decisions which denied a TDIU rating.  
The moving party also alleged CUE in a February 1999 Board 
decision which denied an effective date prior to August 31, 
1994, for the grant of a TDIU rating.

In a letter dated July 20, 2005, the veteran's attorney 
stated that the Board used the pendency of Freedon of 
Information Act (FOIA) requests to delay issuing a decision 
on the veteran's claim.  He argued that adjudication of the 
veteran's claim should have proceeded simultaneously with the 
processing of the FOIA requests, and the Board unilaterally 
made a decision to postpone action on the veteran's claim 
without contacting him as to his preference.  The Board 
disagrees.  Where an appeal is pending and a request for 
information from the file is received, such request will be 
reviewed and processed prior to appellate action on that 
individual's appeal.  See 38 C.F.R. § 20.1200 (2004).


FINDINGS OF FACT

1.  In an April 1980 decision, the Board denied the veteran's 
claim for a TDIU rating.

2.  In September 1982, the Board upheld the April 1980 
Board's decision.  In that decision, the Board continued the 
denial of a TDIU rating, finding that there was no obvious 
error in the prior April 1980 Board decision.

3.  The correct facts as they were known at the time of the 
April 1980 and September 1982 decisions were before the 
Board.

4.  The Board's April 1980 and September 1982 decisions did 
not show that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  

5.  The veteran and his representative have not raised the 
type of error in the April 1980 and September 1982 Board 
decisions which had it not been made would have manifestly 
changed the outcome.  

6.  In February 1999, the Board denied the claim for an 
effective date prior to August 31, 1994, for the grant of a 
TDIU rating.  The veteran appealed the adverse determination 
to the Court of Appeals for Veterans Claims (the Court).

7.  In a November 2001 Memorandum decision, the Court vacated 
in part, and the matter of whether CUE was committed in 1984 
and 1987 RO decisions was remanded to the Board.  The Court 
otherwise affirmed the February 1999 decision.


CONCLUSIONS OF LAW

1.  The Board's April 1980 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2004).

2.  The Board's September 1982 decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1403 (2004).

3.  The veteran's claim of clear and unmistakable error in a 
February 1999 Board decision must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  38 C.F.R. §§ 20.1400(b), 20.1401(a) (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there was CUE in the April 1980 and September 
1982 Board decisions, which denied a TDIU rating

Initially, the Veterans Claims Assistance Act of 2000 (VCAA) 
with its expanded duties, is not applicable to a claim for 
revision or reversal of a final decision on the basis of 
clear and unmistakable error.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  Accordingly, the VCAA is not 
for application in this matter. 

Effective from October 1974, the veteran was granted service 
connection and was assigned a 60 percent rating for 
postoperative laminectomies for ruptured intervertebral disc 
with radiculopathy.  From January 1975 to June 1975, the 
veteran received full-time Chapter 34 benefits for college 
level training.  He also received Chapter 31 benefits for 
vocational rehabilitation training in electronics from April 
1977 to December 1978.  While in training, he reportedly 
missed 3 to 4 days a month due to his service-connected 
disability.  The veteran completed 3 years of college and 
worked as a manager.  

In an April 1980 decision, the Board found that the veteran's 
service-connected low back disability was of insufficient 
severity to preclude all forms of substantially gainful 
employment compatible with his education and work experience.  
The veteran requested reconsideration of that decision.

In a September 1982 decision, the Board found that the April 
1980 decision denying a TDIU rating represented the correct 
application of the governing law and regulations to the facts 
and did not involve obvious error.  See 38 U.S.C.A. § 4003 
(West 1982); 38 C.F.R. § 19.148-19.152 (1982).  The Board 
determined that since obvious error had not been found on 
reconsideration, the April 1980 Board's decision was 
affirmed.  The Board found that the benefits sought on appeal 
remained denied.  In making this determination, the Board 
noted that the record showed that the veteran completed three 
years of college; worked as a manager for a floor covering 
company; and received vocational rehabilitation benefits 
under chapter 31 for training in electronics from April 1977 
to December 1978.  The Board also noted the numerous lay 
statements and the medical evidence of record.  In this 
regard, it was noted that the veteran's low back disability 
was associated with symptomatology productive of impairment 
of earning capacity.  The Board noted that the veteran's 
disability was primarily manifested by limitation of back 
motion, weakness of the low back muscles, and low back pain 
with radiation down the left lower extremity.  The Board 
conceded that the veteran's back disability may preclude 
manual labor or other employment requiring extensive 
exertion.  The Board found that the veteran's back disability 
was of such severity as to preclude him from performing his 
duties as a manager of a floor covering company.  The Board, 
however, also found that the veteran's back disability was 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  The Board 
concluded that the evidence failed to show the presence of 
symptomatology which would preclude sedentary employment.

In October 2003, the Board received the veteran's motion for 
CUE in April 1980 and September 1982 Board decisions.  A 
Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411.  According to the regulations, CUE is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310. 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).  

In the October 2003 motion for clear and unmistakable error, 
the veteran's attorney representative argued that in April 
1980 and September 1982 decisions, the Board erred by relying 
on medical records that contained forgeries by VA personnel 
to make it appear that the veteran could perform sedentary 
work when, in fact, he could not.  The attorney argues that 
had the record not been falsified, the 1980 and 1982 
decisions would have granted the veteran's claim for a TDIU 
rating as the altered medical report was the only evidence 
supporting a conclusion that the veteran could perform 
sedentary work.  (See also the April 2004 Board hearing 
testimony).  In this regard, it was argued that the veteran 
submitted unrebutted evidence showing that he was unable to 
maintain substantially gainful employment.  

The attorney also argues that the 1980 and 1982 Board 
decisions contained CUE as they were influenced by illegal, 
unpublished VA policies designed to thwart granting TDIU 
claims and that such violated statutes and regulations.  The 
attorney claimed that the 1980 and 1982 Board decisions would 
have granted the veteran's TDIU claim had they not been 
influenced by VA illegal and unpublished policies.  

Lastly, the attorney argued that the Board, in the 1980 and 
1982 decisions, misapplied the statutes and regulations for 
determining entitlement to a TDIU rating.  It was argued that 
had the 1980 and 1982 Board decisions correctly applied the 
TDIU regulations, they would have granted the veteran's TDIU 
claim.

During an April 2004 Board hearing, the veteran, through his 
representative, reiterated arguments made in his October 2003 
motion for CUE in April 1980 and September 1982 Board 
decisions.

The law in effect at the time of the April 1980 and September 
1982 Board decisions provided that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Consideration is given to such 
factors as the extent of the service-connected disability, 
employment history, and educational and vocational 
attainment.  38 U.S.C.A. § 1155 (1982); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1982).

At the time of the April 1980 and September 1982 Board 
decisions, the veteran was service connected for 
postoperative residuals, status post-laminectomies for a 
ruptured intervertebral disc with radiculopathy, rated 60 
percent disabling.  Therefore, he met the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.  The 
determinative question was whether the veteran was unable to 
secure or follow a substantially gainful occupation due to 
his service-connected back disability.  38 C.F.R. § 4.16.  

The evidence on file and considered by the Board in 1980 and 
1982 consisted of, inter alia, reports from private 
hospitalization dated from October 1974 to November 1974, 
private hospitalization reports dated in November 1974, 
private outpatient treatment reports dated in 1974 and 1975, 
VA examination report dated in January 1975, VA letter 
showing that veteran was awarded chapter 34 benefits for the 
period of January to June 1975, VA outpatient treatment 
records from February to November 1976, VA examination report 
dated in October 1976, lay statements from family members, 
friends, a co-worker, and employers which were dated in 1974, 
1976 and 1977, a March 1977 outpatient treatment report, VA 
Form 21-527 Income Net Worth and Employment Statement dated 
in May 1977, a September 1977 VA examination report, VA 
outpatient treatment reports from February to April 1978, 
decision awarding vocational rehabilitation benefits under 
chapter 31, and the veteran's testimony.  After weighing the 
evidence of record, the Board found in April 1980 and 
September 1982 that the veteran's service-connected back 
disability did not preclude the veteran from engaging in 
substantially gainful employment.

As previously noted, the veteran, through his representative, 
argues that the 1980 and 1982 Board decisions contained CUE 
due to relying on a medical entry which was forged by VA 
personnel to make it appear that the veteran could perform 
sedentary work when, in fact, he could not.  It is argued 
that had the record not been falsified, the decisions would 
have granted the veteran's claim for a TDIU rating.  With 
respect to this argument, the veteran and his representative 
specifically argue that a November 15, 1976 VA outpatient 
treatment report was altered and associated with the claims 
file.  The veteran explained that when he reviewed his 
records at the VA hospital, he discovered what he considered 
an unaltered November 15, 1976 VA outpatient treatment 
report.  At the time of the 1980 and 1982 Board decisions, 
the claims file contained two different versions of a 
November 15, 1976 VA outpatient notation.  One report of a 
November 15, 1976 VA outpatient treatment report reveals the 
following notation "Is worse and must stop present type of 
work".  Another copy of the November 15, 1976 VA outpatient 
treatment report is slightly different in that it contains 
additional words, some which are not legible.  This report 
contains the following: "Is worse and must stop present type 
of work or at least the ___ bend___stoop lift".  The blanks 
noted in the sentence represents words which were illegible.  
Following an investigation, a Chief Executive VA Officer 
could not explain why there were two different versions of 
the November 15, 1976 report.  In April 2004, the veteran's 
attorney argued that the November 15, 1976 VA outpatient 
treatment report was the only evidence on file which 
supported the denial of the veteran's claim of TDIU claim.  

In addressing the veteran's and his attorney's argument, the 
Board observes that there is no indication that the Board in 
1980 or 1982 relied specifically on the findings of the 
claimed altered November 1976 report for the premise that the 
veteran was capable of securing or following a substantially 
gainful occupation.  In the September 1982 decision, the 
Board referenced the evidentiary findings noted in the April 
1980 Board decision.  In this regard, as it pertained to the 
November 1976 VA outpatient treatment report, the April 1980 
Board decision noted the November 1976 report in connection 
with other outpatient treatment reports.  In this context, 
the Board reported that the veteran received VA treatment in 
March, July, October, and November 1976, and that he was 
given medication and a lumbosacral support.  

Additionally, the Board notes that the claimed altered 
November 1976 report stated that the veteran could not 
perform his present type of work, and tended to indicated 
that his present type of work included bending, stooping, and 
lifting.  The other evidence of record which was on file at 
the time of the Board decisions supports this fact, in that 
it reflected that the veteran's present employment involved 
bending, stooping, and lifting.  For example, the veteran was 
granted vocational rehabilitation benefits based on his 
inability to perform his present type of work.  Additionally, 
in a statement received in November 1976, he reported that he 
could not perform the lifting which was required in his job 
as a floor manager.  Moreover, in a September 1977 VA 
examination report, the examiner reported that he reviewed 
the history of low back problems with the veteran.  The 
examiner related that the veteran worked at a floor-covering 
store, but that he could not continue in that type of work 
due to the bending, stooping and lifting.  The examiner also 
related that the veteran was now in vocational rehabilitation 
with a goal of a type of work which did not involve use of 
stress upon the low back.  The veteran reported that any 
stooping and bending lead to back pain.  

It is argued by the veteran and his representative that since 
the claimed altered November 1976 report was on file at the 
time of the 1980 and 1982 Board decisions that the correct 
facts were not before the Board.  They assert that the 
altered medical report understated the severity of the 
veteran's service-connected low back disorder and falsely 
exaggerated his ability to work.  The veteran's 
representative states that the unaltered November 1976 
outpatient treatment reported related a doctor's opinion that 
the veteran could not work, whereas the altered version 
suggested that the veteran could work if it did not involve 
bending, stooping or lifting.  (See October 2003 motion and 
April 2004 Board hearing testimony).  The Board observes that 
the veteran's attorney has given an inaccurate interpretation 
of both versions of the November 15, 1976 outpatient 
treatment entry.  What is consistent in both entries is that 
the veteran's condition is worse and that he must stop his 
present type of work.  The statement does not state that the 
veteran must stop all forms of work and an examination of the 
entry on its face fails to carry such a meaning.  Also, the 
claimed altered November 1976 entry does not serve to 
understate the severity of the veteran's low back disorder.  
Rather, it serves to define the present type of work in which 
the veteran cannot perform as a result of his back 
disability.  It is interesting that such work limitations 
were identical to those reported by the veteran in a November 
1976 statement and during a September 1977 VA examination.  
In light of the foregoing, the Board finds that even though 
the claimed altered November 1976 treatment report was of 
record at the time of the 1980 and 1982 Board decisions, it 
cannot be said that the correct facts were not before the 
Board.  

Even if the Board were to determine that the presence of the 
claimed altered November 1976 VA outpatient treatment report 
did not represent the correct facts, it cannot be said that 
it is absolutely clear that a different result would have 
ensued, or that the result would have been manifestly 
different.  The 1980 and 1982 Board decisions gave compelling 
reasons, outside of the November 1976 VA outpatient treatment 
report, for determining that the veteran's low back 
disability did not preclude all forms of substantially 
gainful employment.  In this regard, the Board noted that the 
veteran received benefits under Chapter 34 for college 
training from January 1975 to June 1975, completed 3 years of 
college, worked as a manager, was enrolled in an electronics 
course under Chapter 31 vocational rehabilitation benefits in 
which he missed only a few days a month, did repair work in 
his home since December 1978, and found that the medical 
reports of record did not demonstrate that sedentary 
employment was precluded.  Based on the foregoing, the Board 
concluded that the veteran's service-connected low back 
disability was of insufficient severity to preclude all forms 
of substantially gainful employment compatible with his 
education and work experience for the period of October 1974 
to November 1974; January 1, 1975 to August 1975, and since 
November 1976.  

The attorney's second argument is that the 1980 and 1982 
Board's decisions were influenced by illegal, unpublished VA 
policies designed to thwart granting TDIU claims.  The 
attorney claimed that the Board would have granted the 
veteran's TDIU claim had it not been influenced by VA illegal 
and unpublished policies.  He lists several theories as to 
how unpublished VA policies resulted in the illegal denial of 
the claim for a TDIU rating.  There is nothing in the record 
to support the attorney's assertion.  The veteran and his 
representative point to no specific errors in the 1980 and 
1982 Board decisions which they claim were the product of 
illegal actions on the part of VA.  What is argued are 
theories which are too general to ever rise to the level of 
CUE in the 1980 and 1982 Board decisions.  There is no 
evidence showing a direct link between the denial of the 
veteran's TDIU claim in 1980 and 1982 and an illegal act on 
the part of VA.  Rather, a review of the Board's decisions 
shows that the Board properly applied the appropriate laws 
and regulations pertaining to claims for a TDIU rating.  In 
this regard, the Board notes that the April 1980 and 
September 1982 decisions considered all pertinent facts and 
applied the provisions of 38 C.F.R. §§ 3.340, 3.341, and 4.16 
(1982).  

Additionally, the attorney argued that the Board in its April 
1980 and September 1982 decisions misapplied the statutes and 
regulations for determining entitlement to a TDIU rating.  It 
is argued that had the Board correctly applied the TDIU 
regulations, it would have granted the veteran's TDIU claim.  
The attorney noted that 38 C.F.R. § 4.16 provided that a TDIU 
rating is warranted when a veteran is unable to secure and 
follow a substantially gainful occupation due to service-
connected disability or disabilities.  The attorney stated 
that the Board instead evaluated the veteran's claim for a 
TDIU rating in light of whether the veteran was employable.  
The attorney then went on to argue that marginal employment 
is not considered substantially gainful employment citing 
38 C.F.R. § 4.16 (1996).  The attorney then appears to argue 
that the evidence of record at the time of the 1980 and 1982 
decisions consisted of at most marginal employment and that 
the evidence did not show that the veteran was able to engage 
in substantially gainful employment.  During an April 2004 
Board hearing, the veteran's attorney cited 38 C.F.R. § 4.17 
(1982) for the premise of supporting his assertion that 
marginal employment was not considered substantially gainful 
employment.

A review of the April 1980 and September 1982 Boards decision 
reveals that the Board determined that the veteran's service-
connected low back disability did not preclude all forms of 
substantially gainful employment compatible with his 
educational and work experience.  Such findings are 
consistent with the legal requirements of 38 C.F.R. § 4.16.  
It is interesting to note that at the time of the 1980 and 
1982 Board decisions, the regulatory provisions which 
governed TDIU ratings did not specifically define what 
substantially gainful employment was or was not.  The 
regulatory provisions which determined that marginal 
employment was not substantial gainful employment for 
purposes of a TDIU rating were not in effect until after 
those Board decisions.  As noted above, a determination of 
CUE must be based on the record and law that existed at the 
time of the prior adjudication.  Although the veteran's 
representative cites  38 C.F.R. § 4.17 for the premise that 
substantial gainful employment was not marginal employment, 
the Board notes that this provisions pertains to a total 
rating for pension purposes and not for a TDIU rating.  The 
provisions of 38 C.F.R. § 4.17 were not pertinent to an 
adjudication of the veteran's claim for a TDIU rating.  As 
such, it was appropriate for the Board not to apply this 
regulatory provision at the time of its April 1980 and 
September 1982 decisions.  

Lastly, it appears that the veteran and his representative 
argue that the evidence on file at the time of the April 1980 
and September 1982 decisions supported a finding that the 
veteran was unable to follow and secure a substantially 
gainful occupation.  In the October 2003 motion, they 
identified the specific evidence that they felt supported the 
grant of a TDIU at that time.  This argument speaks to the 
veteran's and his representative's disagreement as to how the 
Board weighed and evaluated the evidence.  Allegations that 
the Board has improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  During an 
April 2004 Board hearing, the veteran's attorney argued that 
in 1980 and 1982, the Board relied on the fact that the 
veteran received vocational rehabilitation as the basis for 
determining that the veteran was capable of securing and 
following a substantial gainful occupation.  As noted earlier 
in this decision, the Board in the April 1980 and September 
1982 decision based the denial of a TDIU rating based on the 
over-all evidence on file.  The Board cited many factors in 
denying a TDIU rating.  The Board did not deny the claim for 
a TDIU solely due to the fact that the veteran was receiving 
vocational rehabilitation.  The Board finds that it is of no 
consequence that the veteran or his representative disagrees 
with how the Board in 1980 and 1982 weighed and evaluated the 
positive and negative evidence of record at that time.  As 
stated above, a disagreement as to how the Board weighed and 
evaluated the evidence can never amount to CUE.

Based on the foregoing, the Board must conclude that CUE has 
not been found in April 1980 and September 1982 Board 
decisions.  The 1980 and 1982 Board decisions do not contain 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even assuming 
that the claimed altered November 1976 VA outpatient 
treatment report was not of record at the time of the 1980 
and 1982 Board decisions, the outcome would have not changed.  
In other words, it cannot be said that had the report not 
been of record that it is absolutely clear that a different 
result would have ensued.  Additionally, there is no 
probative direct evidence showing specifically that the 
Board's decisions in 1980 and 1982, denying a TDIU rating, 
were influenced by VA's illegal and unpublished policies.  
Finally, a review of the Board's decisions in 1980 and 1982 
does not show that the correct statutes and regulations were 
not applied or misapplied.  Therefore, the Board must find 
that the moving party has not demonstrated that the Board's 
April 1980 and September 1982 decisions contain CUE.  
Accordingly, the motion must be denied.  

II.  Whether there was CUE in a February 1999 Board decision, 
which denied an effective date prior to August 31, 1994, for 
a grant of a TDIU rating.

In February 1999, the Board denied an effective date prior to 
August 31, 1994, for the grant of a TDIU rating.  The veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  In a November 2001 Memorandum decision, the 
Court vacated in part and remanded the matters of whether CUE 
was committed in RO 1984 and 1987 decisions.  The Court 
otherwise affirmed the February 1999 decision, including that 
a July 7, 1977 RO decision had been subsumed by the April 
1980 and September 1982 Board decisions and that 
disallowances of the veteran's 1984 through 1988 claims were 
final.  In June 2003, the U.S. Court of Appeals for the 
Federal Circuit affirmed the decision of the Court of Appeals 
for Veterans Claims.

In October 2003, the veteran, through his representative 
filed a motion for CUE in the February 1999 Board decision.  

The question before the Board is whether that part of the 
Board's February 1999 decision which was affirmed can be the 
subject of revision on the basis of CUE.  For the following 
reasons, the Board determines that it cannot.  This question 
was the subject of a decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  In that decision, 
the Disabled American Veterans (DAV) argued that 38 C.F.R. 
§ 20.1400(b) which prevents the Board from reviewing a 
previous Board decision on an issue for CUE, was contrary to 
38 U.S.C.A. § 7111 which does not limit the types of Board 
decisions that are subject to CUE review.  VA argued in 
response that 38 U.S.C.A. § 7111 was silent as to which Board 
decisions are reviewable, and Congress' intent in enacting 38 
U.S.C.A. § 7111 was to codify existing Court of Appeals for 
Veterans Claims and Federal Circuit case law that a lower 
tribunal cannot review the decision of a superior court.  The 
Federal Circuit stated the following:

We do not find Rule 1400(b) contrary to 38 U.S.C. § 
7111; nor is it arbitrary or capricious.  In Smith [v. 
Brown 35 F.3d 1516 (Fed. Cir. 1994)], we held that 38 
C.F.R. § 3.105(a) does not permit a collateral challenge 
to a RO decision after the Board has sustained it.  
Smith, 35 F.3d at 1526.  In Donovan [v. West], 158 F.3d 
at 1382-83, we held that because 38 U.S.C. § 5109A is a 
codification of 38 C.F.R. § 3.105(a), the prohibition 
against collateral review that we found under the 
regulation in Smith extends to § 5109A.  See also 
Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 1998).  
"The rationale for [this] rule is that it is improper 
for a lower tribunal (the RO) to review the decision of 
a higher tribunal (the Board of Veterans' Appeals)."  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

We see no reason why this logic, which we found to apply 
to 38 C.F.R. § 3.105(a) and 38 U.S.C. § 5109A, does not 
apply to 38 U.S.C. § 7111.  As noted above, Congress 
intended to extend the principles underlying 38 C.F.R. § 
3.105(a) to § 7111, which governs CUE review of Board 
decisions.  The rationale that a lower tribunal cannot 
review the decision of a higher tribunal applies to § 
7111 -- the Board cannot review a decision of the Court 
of Appeals for Veterans Claims.  Moreover, although 38 
U.S.C. § 7111(a) provides for '[a] decision by the Board 
[to be] subject to revision on the grounds of [CUE],' if 
a superior court, such as the Court of Appeals for 
Veterans Claims, affirms the determination of the Board 
on a particular issue, that Board decision is replaced 
by the Court of Appeals for Veterans Claims decision on 
that issue.  Thus, there is no longer any 'decision by 
the Board that [can be] subject to revision.'

Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. 
Cir. 2000).  

Given the holding cited in the case above, that part of the 
Court's November 2001 Memorandum decision which affirmed in 
part the February 1999 Board decision now replaces that part 
of the February 1999 Board decision.  As such, the moving 
party's action fails to comply with the requirements set 
forth in 38 U.S.C.A. § 7111(a) and 38 C.F.R. § 1400(b).  
Therefore, as a matter of law the motion must be denied as it 
pertains to that part of the February 1999 Board decision 
which was affirmed by the Court.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Additionally, that part of the February 1999 decision which 
was vacated and remanded by the Court to the Board is not 
final.  See 38 U.S.C.A. § 7104.  Only final decisions can be 
the product of a CUE claim.  See 38 C.F.R. §§ 20.1400(b), 
20.1401(a).  In light of the foregoing, the motion for CUE in 
the February 1999 Board decision must be denied as a matter 
of law.  Id.


ORDER

The motion for CUE in an April 1980 Board decision, which 
denied a TDIU rating, is denied.

The motion for CUE in a September 1982 Board decision, which 
denied a TDIU rating, is denied.

Having found that the claim lacks legal merit, the motion for 
revision or reversal on 
the basis of clear and unmistakable error in a February 1999 
decision of the Board is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


